United States Court of Appeals
                        For the First Circuit


Nos. 14-1622, 14-1724

                 NATIONAL LABOR RELATIONS BOARD,

                  Petitioner, Cross-Respondent,

                                  v.

                        NSTAR ELECTRIC COMPANY,

                  Respondent, Cross-Petitioner.


    APPLICATION FOR ENFORCEMENT AND CROSS-PETITION FOR REVIEW
        OF AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


                                Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.


     Jeffrey W. Burritt, with whom Usha Dheenan, Supervisory
Attorney, Richard F. Griffin, Jr., General Counsel, Jennifer
Abruzzo, Deputy General Counsel, John H. Ferguson, Associate
General Counsel, and Linda Dreeben, Deputy Associate General
Counsel, were on brief, for petitioner.
     Keith H. McCown, with whom Jeffrey S. Siegel and Morgan, Brown
& Joy, LLP, were on brief, for respondent.



                            August 17, 2015
           BARRON, Circuit Judge.       The National Labor Relations

Act, 29 U.S.C. §§ 151-169, requires a company to bargain with a

union that represents "employees" of that company.      In this case,

the National Labor Relations Board asks us to enforce an order

that requires an electric and gas company to bargain with a union

that seventeen of the company's dispatch-center workers voted to

join.   The company's cross-petition for review contends, however,

that the company has no obligation to bargain with the union on

behalf of those workers.   The company argues that these workers'

responsibilities make them either "supervisors" or "manager[s]"

rather than "employees," and thus that the Act does not protect

their right to have the union represent them.           We hold that

substantial evidence supports the Board's finding that the company

failed to make that showing, even though these workers are highly

skilled and charged with critical tasks. We thus grant the Board's

petition to enforce the Board's order and deny the company's cross-

petition for review.

                           I.   Background

           This case ultimately turns on what the administrative

record shows about what these workers have the authority to do.

To see which of their job functions matter and why, it helps to

understand the legal background.        And so, before describing who

these workers are and what authority they have, and the procedural

path that brings this case to us, we describe the relevant parts


                                - 2 -
of the National Labor Relations Act and some key Board decisions

and court precedents.

                            A.       Legal Background

             The Act provides that "[e]mployees shall have the right

to . . . join . . . labor organizations,"                29 U.S.C. § 157, and a

company must bargain with the union the company's employees choose

to represent them, id. § 158(a)(5).             The Act makes clear, however,

that   not   all    persons      a    company   employs     enjoy     that   right.

Specifically, the Act states that "any individual employed as a

supervisor" is not an "employee."               Id. § 152(3).         As a result,

"supervisor[s]" do not have the right to join a union under the

Act.   See NLRB v. Ky. River Cmty. Care, Inc., 532 U.S. 706, 709

(2001).   And thus an employer has no duty to bargain with a union

that   purports    to   represent        workers   who    in   fact    qualify   as

supervisors.      See id.

             The reason that the Act does not protect supervisors is

easy to grasp.      The Supreme Court explained in 1974 that the Act

"was intended to protect 'laborers' and 'workers' whose right to

organize and bargain collectively had not been recognized by

industry, resulting in strikes, strife, and unrest."                  NLRB v. Bell

Aerospace Co., 416 U.S. 267, 279 (1974).                  The Court went on to

explain that "there was no similar history with respect to foremen,

managers, superintendents, or vice presidents."                  Id.     Moreover,

Congress was concerned that "unionization of supervisors had . . .


                                        - 3 -
upset the balance of power in collective bargaining, . . . tended

to blur the line between management and labor," and "deprived

employers of the loyal representations [sic] to which they were

entitled."      Id. at 281.

             A related logic underlies a second exclusion under the

Act.      This one covers so-called "managerial" employees.               The

Supreme Court read this exclusion into the Act -- as an implied

limit on the meaning of the word "employee" -- for reasons not

unlike those that led Congress expressly to exclude supervisors.

See id. at 274-75.

             A great deal of Board and judicial precedent addresses

the scope of these two exclusions.         A surprising number of those

precedents concern the status of electrical workers who, loosely

speaking, do work similar to that done by the electrical workers

at issue here.

             For a long time, the Board regularly held that such

workers    --   often   called   electrical   dispatchers   --    were    not

supervisors or managerial employees and thus could unionize.             See,

e.g., Ariz. Pub. Serv. Co., 182 N.L.R.B. 505 (1970).             But in the

1980s, in Big Rivers Elec. Corp., 266 N.L.R.B. 380, 383 n.2 (1983),

the Board overruled those decisions and found such workers to be

supervisors.      In 1999, however, the Board reversed course again.

In Mississippi Power & Light Co., 328 N.L.R.B. 965 (1999), the

Board overruled Big Rivers and found that electrical workers in


                                   - 4 -
that case -- and others like them -- were "employees" and thus

could unionize.

            Soon after the Board decided Mississippi Power & Light

in 1999, however, a new complication arose.           In 2001, the Supreme

Court held in Kentucky River that the Board's construction in that

case   of   one   part   of   the    Act's    supervisor    definition   was

inconsistent with the statutory text. 532 U.S. at 721.      And while

that case involved nurses, not electrical workers, see id. at 710,

the Board's decision in Mississippi Power & Light had relied on a

very similar construction of the same piece of the supervisor

definition that the Court rejected in Kentucky River.              See Miss.

Power & Light, 328 N.L.R.B. at 970.

            So, in 2011, the Board once again revisited the status

of electrical dispatchers in a case called Entergy Mississippi,

Inc., 357 N.L.R.B. No. 178 (2011).           And there, the Board applied

the new interpretation of the supervisor definition that the Board

had developed after Kentucky River in Oakwood Healthcare, Inc., a

case that also (like Kentucky River) involved the status of nurses.

See 348 N.L.R.B. 686, 692 (2006).             On the basis of that new

interpretation,    the   Board      then    again   found   the   electrical

dispatchers to be employees rather than supervisors.              See Entergy

Mississippi, 357 N.L.R.B. No. 178, at 5.




                                    - 5 -
                         B.    Factual Background

           It is against this winding legal background that this

dispute over the status of these electrical workers now comes to

us.   In September of 2013, these workers, who were employed at an

electric and gas company located in New England, sought to vote on

whether to join a union.           The union was Local 369 of the Utility

Workers Union of America, AFL-CIO.            The company was NSTAR Electric

Company,   a    public   utility      engaged       in    the   transmission      and

distribution of electricity and gas.

           NSTAR   manages     and    maintains          high-voltage   electrical

transmission equipment.1           That transmission equipment connects

electrical generators -- power plants -- with facilities known as

"substations."     Those facilities then convert the electricity to

a lower voltage for distribution to homes and businesses throughout

New England.

           NSTAR    must      carefully       monitor        and     maintain     its

transmission     equipment.          Otherwise,          equipment    failures     or

unanticipated    changes      in    demand    for    electricity      could     cause

widespread blackouts not only in NSTAR's coverage areas but also

in the region's broader electrical grid.




      1We base our description on the undisputed portions of the
decision that the Board's Acting Regional Director for Region 1
issued in this matter.


                                      - 6 -
              To perform its maintenance operations, NSTAR must be

able to take its transmission equipment out of service -- or, as

the industry puts it, to de-energize the equipment.                     NSTAR must be

able to do so, moreover, without endangering its employees or

imperiling the reliability of the grid.

              To safely and reliably de-energize the equipment, NSTAR

relies   on    "switching       orders."         They    set    forth     step-by-step

procedures for the sequential opening and closing of switches in

the electrical system.            NSTAR uses these switching orders to

interrupt     the   flow   of    electricity       to    particular       transmission

equipment.

              To write switching orders, execute switching procedures,

and carry out maintenance on de-energized equipment, NSTAR relies

on a range of workers.          Over seven hundred "field employees" are

responsible     for   carrying     out     the    physical      work    necessary    to

implement      switching    orders       and     maintain       NSTAR's     electrical

transmission and distribution systems.                   About thirty first-line

"field   supervisors"      directly      oversee        the    field    employees   and

assign them to shifts, worksites, and geographic regions. Multiple

layers of NSTAR management then oversee the field supervisors.2




     2 The field employees are already members of the Union, and
the parties agree that the field supervisors are ineligible to
unionize because of their supervisor status.


                                      - 7 -
           The seventeen NSTAR workers involved in this dispute

work in a large control room in NSTAR's dispatch center.           They

oversee the reliability and maintenance of NSTAR's transmission

system.   They work with a software program called "SCADA" that

provides data on the status of NSTAR's transmission system.

           The first group of these workers are Transmission System

Supervisors, or TSSs.   They monitor NSTAR's transmission system in

real time, energize and de-energize equipment to allow maintenance

work, and react to unforeseen events that disrupt the transmission

system.   They also write switching orders.

           The second group of workers are Senior Transmission

Outage Coordinators, or STOCs.       STOCs perform analyses of the

effect of future operations on NSTAR's transmission system.        STOCs

run simulations to determine when maintenance work can be done

consistent   with   NSTAR's   work   plan   without   disrupting     the

performance of the transmission system.       STOCs work with field

supervisors to ensure that an adequate number and type of field

employees will be available to perform scheduled work when needed.

STOCs also fill in for TSSs with "some regularity."3



     3 There are sixteen workers among those two groups. There is
also a single worker involved in this case -- the seventeenth
worker at issue -- known as a "Transmission Operations Support
Specialist," or TOSS, who sought to join the Union along with the
TSSs and STOCs. The parties stipulated before the Board that the
TOSS is entitled to join the union if, and only if, either the
TSSs or the STOCs are.


                                - 8 -
                       C.    Procedural Background

            In September of 2013, the Union petitioned the Board to

conduct a representation election for the TSSs and STOCs that NSTAR

employs. NSTAR objected that the TSSs and STOCs were "supervisors"

or "managerial employees" and thus were not "employees" under the

Act.    A hearing officer held a seven-day hearing on the matter in

September and October of 2013.           Drawing on that record, the Acting

Regional Director for Region 1 of the Board ruled that NSTAR had

failed to show that TSSs and STOCs are either "supervisors" or

"managerial"     employees.       The    Acting   Regional    Director    thus

concluded that they were "employees" under the Act and that an

election must be held so that the TSSs and STOCs could vote on

whether to join the Union.

            On   January    29,    2014,    the   Board,   with   one    member

dissenting, denied NSTAR's request for review.               The Board ruled

that the Acting Regional Director's determination "rais[ed] no

substantial issues warranting review."            That same day, the Board

conducted the election.       The TSSs and STOCs unanimously voted to

join the Union.      On February 10, 2014, the Board certified the

Union as representing the TSSs and STOCs.

            After NSTAR refused to bargain with the Union as the

representative of the TSSs and STOCs, the Union filed an unfair

labor practice charge with the Board against NSTAR on February 13,

2014.   The Board found that NSTAR had refused to bargain with the


                                        - 9 -
Union as a certified representative of the TSSs and STOCs.              The

Board thus ordered NSTAR to bargain with the Union on their behalf.

The general counsel of the Board filed an application in this Court

to enforce that order, and NSTAR filed a cross-petition for review.

See 29 U.S.C. § 160(e), (f).         NSTAR's cross-petition challenges

the Acting Regional Director's determination that the company

failed to show that the electrical workers are "supervisors" or

"managerial" employees.      We consider each of these contentions in

turn, starting with the supervisor issue.4

                       II.   Supervisor Exclusion

           The Act sets forth a "three-part test" for determining

supervisor status.      Ky. River, 532 U.S. at 712-13.          Workers are

supervisors if (1) "they hold the authority to engage in any 1 of

the 12 listed supervisory functions [in the Act]," (2) their

exercise   of   such   authority   "requires   the   use   of   independent

judgment," as opposed to "routine or clerical" judgments, and,

finally, (3) "their authority is held 'in the interest of the

employer.'"     Id. at 713 (quoting NLRB v. Health Care & Ret. Corp.

of Am., 511 U.S. 571, 573-74 (1994)); see also 29 U.S.C. § 152(11).




     4 Because the Board declined to exercise its discretionary
authority to review the Acting Regional Director's determination
in this case, see 29 U.S.C. § 153(b); 29 C.F.R. § 102.67(a);
Magnesium Casting Co. v. NLRB, 401 U.S. 137, 142 (1971), we focus
our review on the determination the Board's Acting Regional
Director for Region 1 made.


                                   - 10 -
             The parties' dispute concerns only the first two parts

of the test.    And with respect to the first part, we need address

only the three statutorily listed supervisory functions that NSTAR

contends that the TSSs and STOCS have the authority to perform.

Those three functions are: the power to "assign," the power

"responsibly     to     direct,"     and    the     power    to   "hire"         (or    to

"effectively    recommend"        hiring)    other    employees.            29    U.S.C.

§ 152(11).

             The second part of the test then focuses on whether a

supervisory     function      requires      the     exercise      of    "independent

judgment."    See Ky. River, 532 U.S. at 713.               If an employer shows

that   a   worker     has   the   authority    to    carry     out     at   least      one

supervisory    function       that   requires       the     use   of    "independent

judgment," that worker is a supervisor under the Act.                       See id.

             The Acting Regional Director ruled that NSTAR failed to

show that the STOCs possessed the authority to perform any of the

three supervisory functions at issue. The Acting Regional Director

likewise ruled that NSTAR had not shown that the TSSs had the

authority to perform two of the three functions -- the power

"responsibly to direct" and the power to "hire."                        Finally, the

Acting Regional Director found that NSTAR had not shown that the

TSSs would be required to use "independent judgment" to carry out

those activities that he assumed (but did not decide) amounted to

a power to "assign."          As a result, the Acting Regional Director


                                      - 11 -
found that neither STOCs nor TSSs were supervisors, as NSTAR had

the burden of showing they were.             See Ky. River, 532 U.S. at 711.

             In        challenging     the     Acting    Regional      Director's

determinations, NSTAR first takes aim at the Acting Regional

Director's legal interpretation of the supervisor definition.

NSTAR then challenges his findings of fact.                    We consider each

challenge in that order.

                              A.     Chevron Deference

             When Congress does not speak to the precise question at

issue in a statute that an agency administers, we ordinarily defer

to the agency's reasonable resolution of the ambiguity.                       See

Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc.,

467 U.S. 837 (1984).           That deferential framework clearly applies

to the Board's interpretation of the Act's supervisor definition.

See Ky. River, 532 U.S. at 713 ("[I]t is certainly true that the

statutory term 'independent judgment' is ambiguous with respect to

the   degree      of    discretion     required    for   supervisory      status."

(emphasis omitted)); Health Care & Ret. Corp. of Am., 511 U.S. at

579 (explaining that it "is no doubt true" that "phrases in [the

supervisor        definition]      such   as     'independent    judgment'     and

'responsibly to direct' are ambiguous").

             But NSTAR argues that two of the Board decisions on which

the Acting Regional Director based his interpretation of the

supervisor        definition       nevertheless    do    not    deserve    Chevron


                                        - 12 -
deference.      The decisions are Oakwood Healthcare, 348 N.L.R.B. at

692, which applied the supervisor definition to nurses following

the   Supreme    Court's    decision      in    Kentucky    River,      and       Entergy

Mississippi, 357 N.L.R.B. No. 178, at 7, which then applied Oakwood

Healthcare's      construction       of    the       supervisor    definition          to

electrical dispatchers.

             NSTAR makes clear its displeasure with the outcomes the

Board has reached in decisions that apply the supervisor definition

set forth in Oakwood Healthcare and Entergy Mississippi.                           NSTAR

even cites statistics to show that those decisions rarely lead the

Board   to   find    that   workers       are   supervisors.           But    a    narrow

construction of the supervisor definition is not unworthy of

deference just because it favors employees seeking to unionize.

The question is whether the construction -- like the one the

Supreme Court rejected in Kentucky River -- is "overly narrow"

given the statutory text and purposes.                  Oakwood Healthcare, 348
N.L.R.B. at 688 (emphasis added).

             So far as we are aware, every circuit that has considered

the   question      has   deferred    to       the   portions     of    the       Board's

construction of the supervisor definition in Oakwood Healthcare on

which Entergy Mississippi relied, and on which the Acting Regional




                                      - 13 -
Director relied in this case.5    And, save for one exception,6 NSTAR

makes no developed argument for why the interpretation of the

definition set forth in those two Board decisions is overly narrow.

          NSTAR does contend that the Supreme Court's decision in

Kentucky River shows the Acting Regional Director should have

relied on the analysis set forth in Big Rivers, 266 N.L.R.B. at

383, in which the Board had found that electrical dispatchers were

supervisors, rather than on the distinct interpretation of the

supervisor definition set forth later in Oakwood Healthcare and

Entergy Mississippi.    But NSTAR is mistaken on that point.

          As   the   Board   explained    in   Entergy   Mississippi,   Big

Rivers was "decided under a different standard for determining

supervisory status than the one set forth in Oakwood Healthcare


     5 See Lakeland Health Care Assocs., LLC v. NLRB, 696 F.3d
1332, 1339 (11th Cir. 2012); Frenchtown Acquisition Co. v. NLRB,
683 F.3d 298, 304 & n.1 (6th Cir. 2012); Rochelle Waste Disposal,
LLC v. NLRB, 673 F.3d 587, 594-95 (7th Cir. 2012); Mars Home for
Youth v. NLRB, 666 F.3d 850, 854 n.2, 855 n.3 (3d Cir. 2011).
     6 In NSTAR's view, the Board in Entergy Mississippi adopted
an unduly narrow view of the power "responsibly to direct." NSTAR
contends that the Board wrongly required an employer to provide
evidence that an employee had been "disciplined or adversely
affected specifically because" another employee erred.        NSTAR
contends that it should be enough to show that an employee's
evaluations or compensation are in some way affected by the
performance of another employee in order to show that the employee
has the power "responsibly to direct." But the Acting Regional
Director did not reject the possibility that evidence of some other
form of TSS or STOC accountability for field employee performance
could count. Rather, the Acting Regional Director simply found no
such other evidence in the record.      Thus, we have no need to
consider this issue.


                                 - 14 -
pursuant to the Supreme Court's guidance in Kentucky River."

Entergy Miss., 357 N.L.R.B. No. 178, at 7. Thus, the Board decided

in   Entergy     Mississippi       that    it    would      apply    the   new   Oakwood

Healthcare standard, developed in Kentucky River's wake, rather

than the one Big Rivers set forth.                 Id.

               NSTAR never explains why Entergy Mississippi was wrong

to do so.      NSTAR does note that the Fifth Circuit, in Entergy Gulf

States v. NLRB, 253 F.3d 203, 211 (5th Cir. 2001), ruled that Big

Rivers's approach to determining supervisor status should control

after       Kentucky   River.      But     the     Fifth    Circuit    came      to   that

conclusion five years before the Board, in Oakwood Healthcare,

revised its interpretation of the Act with respect to nurses to

reflect Kentucky River, and ten years before the Board then applied

Oakwood       Healthcare      to    electrical           dispatchers       in    Entergy

Mississippi.       As a result, the Fifth Circuit's decision offers no

reason to conclude that Kentucky River requires the Board to follow

a Board decision that pre-dated that Supreme Court ruling (Big

Rivers)      rather    than   to   follow       the   two    Board    decisions       that

expressly applied that Supreme Court ruling's reasoning (Oakwood

Healthcare and Entergy Mississippi).7



        7
       We note that in an unpublished opinion, the D.C. Circuit
reached the same conclusion we reach, distinguishing Entergy Gulf
States and instead deferring to the Board's application of Oakwood
Healthcare to electrical dispatchers. See Avista Corp. v. NLRB,
496 F. App'x 92, 92 (D.C. Cir. 2013) (unpublished).


                                          - 15 -
           In sum, NSTAR makes no developed argument that the two

Board decisions on which the Acting Regional Director relied --

Oakwood    Healthcare   or   Entergy     Mississippi     --    unreasonably

interpreted the Act's supervisor definition.8         Nor does NSTAR make

any such developed argument with respect to any other aspect of

the Act's interpretation on which the Acting Regional Director's

decision   depends.     We   thus    apply   the   interpretation   of   the

supervisor definition that the Acting Regional Director applied.

See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).            And

so we proceed to consider whether, under that definition, the

Acting Regional Director supportably found that the TSSs and STOCs'

duties do not suffice to make them supervisors.

                  B.    Substantial Evidence Review

           The Acting Regional Director made separate findings

about the supervisor status of TSSs and of STOCs.             In each case,

NSTAR bore the burden before the Board to show by a preponderance

of the evidence in the record that the workers are supervisors.

See Ky. River, 532 U.S. at 711.       Because the issue is one of fact,

our task is to determine whether substantial evidence in the


     8 For that reason, NSTAR's heavy reliance on this Circuit's
decision in Maine Yankee Atomic Power Co. v. NLRB is also
misplaced. 624 F.2d 347 (1st Cir. 1980). That is because Maine
Yankee, like Big Rivers, was decided before the Board's decisions
in Oakwood Healthcare and Entergy Mississippi and thus did not
address those decisions' constructions of the Act, which differed
from those Maine Yankee applied. See Me. Yankee, 624 F.2d at 361-
63.


                                    - 16 -
record,   considered   as   a   whole,   supports   the   Acting   Regional

Director's determination that NSTAR failed to meet that burden.

See Ne. Utils. Serv. Corp. v. NLRB, 35 F.3d 621, 625 (1st Cir.

1994).

           Under this deferential standard, we may not "displace

the Board's choice between two fairly conflicting views, even

though [we] would justifiably have made a different choice had the

matter been before [us] de novo."        Univ. Camera Corp. v. NLRB, 340
U.S. 474, 465 (1951).       And in this context, "[w]e are especially

deferential to the Board's determination of supervisory status

because we recognize the Board's competence and experience in

applying the Act to the complexities of industrial life."              Ne.

Utils., 35 F.3d at 624; accord Edward St. Daycare Ctr. v. NLRB,

189 F.3d 40, 46 (1st Cir. 1999) ("The determination of supervisory

status vel non, tinged as it is with policy implications, is within

the particular expertise of the Board.").

                                 1.   TSSs

           NSTAR contends at the outset that the TSSs' title,

"Transmission System Supervisor," in and of itself provides clear

evidence that the Acting Regional Director erred in finding that

TSSs are not supervisors under the Act.       But the Act, by its terms,

focuses on what workers are authorized to do, not what they are

called.   See 29 U.S.C. § 152(11).         Titles are merely "secondary

indicia of supervisory status" and thus are not alone dispositive.


                                  - 17 -
E.g., Beverly Enters.-Minn., Inc., 348 N.L.R.B. 727, 730 n.10

(2006); see also Jochims v. NLRB, 480 F.3d 1161, 1173-74 (D.C.

Cir. 2007) ("[I]t is well settled that 'the status of a supervisor

under the Act is determined by an individual's duties, not by [her]

title or job classification.'" (quoting Dole Fresh Vegetables,

Inc.,   339 N.L.R.B. 785,   785    (2003))   (second   alteration   in

original)).      Were that not so, an employer could give an employee

with no supervisory duties a supervisory title and thereby deny

that worker the protection that Congress intended the Act to

provide.

              Moreover, in this case, the TSSs' title provides quite

weak "secondary indicia" of supervisor status.                 The issue is

whether the TSSs supervise "other employees."           29 U.S.C. § 152(11)

(emphasis added).      The Acting Regional Director took the position

that they do not and that, in effect, the TSSs supervise the

operations of the transmission system.              The TSSs' title, by

identifying the TSSs as supervisors of the transmission system,

comports   with     that   conclusion.      Likewise,    the    TSSs'   prior

title -- "Bulk Power System Supply Coordinators" -- did not include

the word "supervisor" at all.           And there is no indication that

NSTAR gave these workers their new TSS title because they had been

given new responsibilities to supervise employees.

              We thus put to one side the TSSs' title -- and the other

secondary indicia on which NSTAR relies -- and focus on the TSSs'


                                   - 18 -
authority.9         Specifically, we consider what the record shows about

the    TSSs'        power   to    exercise     the     three   statutorily-listed

supervisory functions at issue -- assign, responsibly to direct,

and hire.

                                      a.    Assign

                  The Acting Regional Director first considered whether

TSSs       have    the   power   to   "assign"      other   employees,   29   U.S.C.

§ 152(11).          Relying on Oakwood Healthcare, the Acting Regional

Director explained (and NSTAR does not argue otherwise) that the

power to "assign" is more substantial than the power merely to

"direct."          Specifically, Oakwood Healthcare explained that the



       9This Circuit has never addressed the proper role of
"secondary indicia" -- evidence not directly related to the Act's
listed supervisory functions -- in the analysis of supervisory
status.   The Board has at times relied on such evidence as a
"further indicat[ion]" of supervisory status where the evidence
also showed that the worker performed a listed supervisory
function.   See, e.g., McClatchy Newspapers, Inc., 307 N.L.R.B.
773, 773 (1992); see also E & L Transp. Co. v. NLRB, 85 F.3d 1258,
1270 (7th Cir. 1996) ("Although not determinative on their own,
where one of the enumerated indicia in § 152(11) is present,
secondary indicia support a finding of statutory supervisor.").
Even if secondary indicia are potentially relevant where there is
not sufficient evidence to show that the worker in question carries
out one of the statutory supervisory functions with independent
judgment, we conclude that the Acting Regional Director's
determination that the TSS title and the other secondary indicia
cited by NSTAR are inconclusive was a reasonable one that is
supported by substantial evidence.      We separately discuss the
secondary indicia below in considering whether the TSSs are,
although not supervisors, "managerial" employees, and our
discussion there supplies our reasons for concluding that such
indicia also do not suffice, in this case, to make the workers
supervisors.


                                           - 19 -
power to assign implicates three distinct types of activities:

"designating   an   employee   to    a   place   (such   as   a   location,

department, or wing)," "appointing an employee to a time (such as

a shift or overtime period)," and "giving significant overall

duties . . . to an employee."       Oakwood Healthcare, 348 N.L.R.B. at

689 (emphases added).

               i.   Designating an Employee to a Place

          With respect to designating an employee to a place, the

Acting Regional Director found that that TSSs did "occasionally

dispatch field employees to re-assigned locations . . . and to

trouble locations."    The Acting Regional Director, like the Board

in Entergy Mississippi, then assumed without deciding that these

sorts of directions to go to particular locations to do discrete

tasks constitute assignments within the meaning of the statute.10

See Entergy Miss., 357 N.L.R.B. No. 178, at 7.           For that reason,

the Acting Regional Director proceeded to the second part of the

supervisor test.     He addressed whether NSTAR had shown that the



     10 The Board had explained in Entergy Mississippi that
electrical dispatchers did in a sense assign field employees to
places, by telling field employees where to go "[d]uring trouble
outages." 357 N.L.R.B., No. 178, at 9. Entergy Mississippi did
not resolve, however, whether that was assignment or ad hoc
direction. The Board held instead that there was no independent
judgment involved in any event -- as would be necessary for any
assignment power to make the employees into supervisors -- because
"the dispatchers utilize a computer program that notifies them of
trouble spot locations, and usually assign to trouble spots
employees already assigned to that specific area." Id. at 7.


                                - 20 -
performance of such tasks -- assuming they amounted to a power to

assign -- required the exercise of "independent judgment."

             The Acting Regional Director took his definition of

"independent judgment" from Oakwood Healthcare.           There, the Board

held that "independent judgment" meant that "an individual must at

minimum act, or effectively recommend action, free of the control

of others and form an opinion or evaluation by discerning and

comparing data."     Oakwood Healthcare, 348 N.L.R.B. at 692-93.        As

a   result,    Oakwood    Healthcare      explained,   "judgment   is   not

independent     if   it   is   dictated     or   controlled   by   detailed

instructions, whether set forth in company policies or rules, the

verbal instructions of a higher authority, or in the provisions of

a collective bargaining agreement."         Id. at 693.   Likewise,

             [i]f there is only one obvious and self-
             evident choice . . . or if the assignment is
             made solely on the basis of equalizing
             workloads, then the assignment is routine or
             clerical in nature and does not implicate
             independent judgment, even if it is made free
             of the control of others and involves forming
             an opinion or evaluation by discerning and
             comparing data.

Id.11




        11
        For the reasons we have already given, NSTAR supplies us
with no reason not to defer to the Acting Regional Director's
interpretation of the supervisor definition in general or of his
reliance on Oakwood Healthcare's interpretation of it in
particular, including with respect to the meaning of "independent
judgment."


                                  - 21 -
     We    thus   proceed   to   assess    whether   substantial   evidence

supports the Acting Regional Director's finding that NSTAR had not

shown that this particular power to assign -- assuming it qualified

as such -- involved the use of "independent judgment" as Oakwood

Healthcare construed those words.            The Acting Regional Director

explained that NSTAR had not shown that "any . . . judgments" the

TSSs made in "routing field employees to outage locations" were

"free of the control of others."             Rather, the Acting Regional

Director found that such judgments were "controlled by detailed

instructions."     The TSSs, the Acting Regional Director concluded,

"must follow established call-out procedures" in telling which

field employees where to report.              And after the first field

employee    is    sent   pursuant   to    those   procedures,   "the    first

responder, a field employee, informs the supervisor or TSS if

additional employees are needed," and if so, what type of employee

is needed.     The Acting Regional Director therefore concluded that

the record showed that "the TSSs' routing of field employees to an

outage location is nothing more than a routine task," and did not

involve "independent judgment."

             NSTAR responds by pointing to certain pieces of evidence

in the record that might suggest the opposite conclusion.              But in

doing so, NSTAR does not address the competing record evidence on

which the Acting Regional Director relied.            One worker familiar

with TSS job duties, for example, explained that in deciding which


                                    - 22 -
field        employee   to   send   to    complete   a   task,   "[t]here's   no

discretion, you have one [field employee in a geographical area],

he's going, that's it."         Likewise, a TSS witness explained, a TSS

is "not really choosing [between workers].                 I mean . . . it's

pretty automatic.        If the work is scheduled for the North you talk

to [the field employee scheduled for the North]. If it's scheduled

for the South you talk to [the field employee scheduled for the

South]."         This TSS witness further explained that this same,

"automatic" process applies to unplanned work, which he called

"[t]rouble."        And while the record shows that TSSs sometimes ask

field employees to do tasks outside their assigned areas, the

record also shows that this would happen only if the field employee

assigned to the area where the task takes place was unavailable,

in which case the TSSs would call the next closest field employee.12

                We thus conclude that the record provides substantial

evidence to support the Acting Regional Director's conclusion that

NSTAR had failed to show that any assignments the TSSs made by

designating an employee to a place required the exercise of



        12
        The Acting Regional Director explained that the record
failed to show "that the TSSs[] perform an analysis of the field
employees' skill set and level of proficiency . . . when routing
field employees to an outage location." In contrast, he explained,
the Board in Oakwood Healthcare, in finding independent judgment,
emphasized that charge nurses found to be supervisors "analyzed
the personality of the staff and patients and specific skills or
abilities of the nursing staff in making assignments." See Oakwood
Healthcare, 348 N.L.R.B. at 697.


                                         - 23 -
independent judgment.        See NLRB v. Hilliard Dev. Corp., 187 F.3d
133, 140 (1st Cir. 1999) ("[T]he possibility of drawing two

inconsistent conclusions from the evidence does not prevent an

administrative     agency's     finding     from    being     supported     by

substantial     evidence."    (quoting    Am.   Textile     Mfrs.   Inst.   v.

Donovan, 452 U.S. 490, 523 (1981))).               And so we affirm this

finding.13


     13   The Acting Regional Director did find that
             in multiple outage situations the TSSs
             prioritize trouble cases, and based upon the
             status of a case, can route field employees
             from one trouble case to another trouble case.
             In prioritizing such cases, the TSSs consider
             such things as the number of customers
             affected, the size of the customer, and the
             weather.
But the Acting Regional Director then explained that NSTAR had not
shown that such determinations were "free from the control of
others" rather than "controlled by detailed instructions." The
Acting Regional Director thus found that any assignments that
resulted from these prioritization decisions (and the designation
to places that they entailed) did not require the use of
independent judgment.    It is not immediately clear to us how
judgment of the type described by the Acting Regional Director's
finding regarding prioritization of trouble spots could be
circumscribed by detailed instructions, as the Acting Regional
Director found it was. But NSTAR's brief to us makes no argument
based on the Acting Regional Director's finding concerning
prioritization discretion during multiple trouble cases. In fact,
NSTAR's argument as to why the Acting Regional Director should
have concluded that TSSs assign field employees based on their
designating them to places does not mention trouble cases or
prioritization discretion at all. And our own review of the record
has turned up little evidence of any sort on whether TSSs made
prioritization decisions in the context of multiple trouble cases,
let alone how they went about making them when such issues arose.
In the absence of a developed argument from NSTAR contending that
this finding by the Acting Regional Director demonstrates that the

                                   - 24 -
                ii.    Appointing an Employee to a Time

            The Acting Regional Director next considered whether

TSSs have the authority to assign employees by virtue of their

power to appoint them to a "time." See Oakwood Healthcare, 348
N.L.R.B. at 689.       The dispute centers primarily on the TSSs'

authority to make decisions that lead to field employees working

overtime.   See id. (holding that "designating an employee to a[n]

. . . overtime period" would constitute an assignment).

            The Acting Regional Director found that TSSs' decisions

to dispatch field employees to outage locations "can result in

overtime    expenses    for"   NSTAR,   because   the   field   employees

"generally work until the trouble is cleared[,] and even longer if

additional outages are anticipated."       The Acting Regional Director

explained, however, that a TSS "might authorize overtime" only

"after discussion with the field supervisor and/or" the TSS's own

supervisor, and that it was "[u]ltimately[] the field supervisors,

not the TSSs" who "possess full authority to assign and approve

overtime for field employees."      The Acting Regional Director thus

concluded that NSTAR had not shown that the TSSs had the authority

to assign overtime to field employees.




TSSs do have the authority to exercise independent judgment in
such circumstances, we treat any such argument as waived.  See
Zannino, 895 F.2d at 17.


                                  - 25 -
           The    Acting     Regional      Director     relied    on   the     Board's

reasoning in Entergy Mississippi.            See 357 N.L.R.B. No. 178, at 7.

The Board found there that while the electrical dispatchers in

that case could request overtime, they could not require employees

to work it.     Id. at 10.       And the Board held that the mere request

to do so did not amount to an assignment as to time.                     Id.

           NSTAR does not challenge in any developed way the Board's

distinction between requesting and requiring overtime for purposes

of determining what constitutes "assigning" as to time.                        We thus

look to see if the record contains substantial evidence to support

the   Acting    Regional     Director's      finding     that,    as     in    Entergy

Mississippi, the workers in question -- the TSSs -- can request

but not require overtime.

           One witness, who was a TSS, testified that a field

supervisor,     not   the   TSS,    made    the   decision       about    whether    a

particular field employee would work later than scheduled.                        That

witness further testified that, as a TSS, he did not "authorize

overtime   of    people     in   the   field,"    and     that    only    the    field

supervisor gave such an authorization.                  And that witness added

that he could not overrule a supervisor as a TSS regarding overtime

and that "all we can do is ask for it."

           The    TSSs'      supervisor,        Conlon,     did     testify       that

"especially at the initial stage of it," TSSs could require field

employees to work overtime.            But Conlon later clarified that he


                                       - 26 -
was "sure" that a TSS who needed overtime from a field employee

would discuss it with either a field supervisor or with Conlon

first.   He also stated that "there's probably always some type of

discussion" before overtime is authorized.

            NSTAR fails to identify competing evidence that -- in

the face of the evidence just reviewed -- compels a conclusion

contrary to the one that the Acting Regional Director reached.

See NLRB v. Reg'l Home Care Servs., Inc., 237 F.3d 62, 68 (1st

Cir. 2001); Hilliard Dev. Corp., 187 F.3d at 140.    We thus affirm

the Acting Regional Director's determination.

            NSTAR does make one additional contention that TSSs

assign employees by appointing them to a time.       NSTAR contends

that TSSs do so "by deciding when work in the field will commence,

end, be delayed and recommenced, by sequencing work" and similar

actions.

            The Acting Regional Director did not explicitly address

this argument in finding that TSSs made no assignments as to time.

But the Acting Regional Director's reasons for rejecting the

argument may be inferred from what the Acting Regional Director

did find.    In particular, the Acting Regional Director expressly

found that TSSs do not assign field employees to regular shifts or

reporting times.    And the Acting Regional Director further found

that TSSs can request, but cannot require, that field employees

stay past the end of their shifts to finish a job.


                               - 27 -
               Given   those   findings,   the    only    remaining   possible

"times" that TSSs could assign are the start and end times of the

particular discrete tasks that whichever field employee is on duty

during the relevant period would be required to perform. The Board

ruled    in    Oakwood   Healthcare,   however,    that    the   authority    to

sequence work in that way does not constitute a power to assign.

See 348 N.L.R.B. at 689 (distinguishing between an assignment "to

a certain shift (e.g. night)" and "choosing the order in which the

employee will perform discrete tasks" during that shift).                    And

NSTAR made no argument to the Acting Regional Director -- and makes

no argument to us -- that Oakwood Healthcare erred in concluding

that such sequencing decisions are not assignments.

               We thus may infer from the Acting Regional Director's

decision that he hewed to the Board's construction of assignments

of time in Oakwood Healthcare in finding that the TSSs' sequencing

authority did not itself constitute authority to assign.                     And

because the record contains substantial evidence to support a

finding that the TSSs held only this sequencing power, we affirm

the Acting Regional Director's determination that NSTAR did not

show that TSSs can assign other employees to a "time."

        iii.    Giving Significant Overall Duties to an Employee

               The Acting Regional Director also considered whether

TSSs possess the power to assign by virtue of their authority to

give "significant overall duties" to field employees.              In finding


                                    - 28 -
that NSTAR had not shown that TSSs possess such authority, the

Acting Regional Director relied on both Oakwood Healthcare and

Entergy Mississippi.

          In Oakwood Healthcare, the Board distinguished between

giving a worker a broad category of responsibilities, which the

Board treated as an assignment, and directing a worker to do a

specific task, which the Board did not treat as an assignment (and

instead as only a direction).   For example, the Board explained

that ad hoc instructions like -- in a retail setting -- "restock[]

toasters before coffeemakers" did not constitute the assignment of

significant overall duties. 348 N.L.R.B. at 689. Or, as the Board

also explained, designating a nurse "to be the person who will

regularly administer medications to a patient or a group of

patients" is an assignment, but telling that nurse "to immediately

give a sedative to a particular patient" is not.    Id.

          Entergy Mississippi then drew on that same distinction.

In doing so, it held that the electrical dispatchers in that case

did not assign significant overall duties because they gave field

employees only what amounted to "ad hoc instruction, i.e., trouble

work needing to get done before routine work."     357 N.L.R.B. No.

178, at 12.

          NSTAR contends that TSSs do give employees significant

overall duties by writing and issuing switching orders.    In that

regard, NSTAR asserts that "[s]witching orders are perhaps the


                             - 29 -
farthest thing from ad hoc . . . they are carefully researched and

planned work instructions, prepared with deep consideration of the

entire system as well as the specific issue to be addressed,

conceived with vitally important business and safety concerns."

NSTAR further points out that the most complex switching orders

can take days, or even weeks, to execute.

             But, as the Acting Regional Director explained, "field

employees    receive   their   daily    assignments   from   their   direct

supervisors," not from TSSs.14         And it is those daily assignments

that tell field employees where they need to be, and when, to

conduct whatever switching operations are planned for that day.

The switching orders, by contrast, relay a set of specific,

individual actions that field employees must take to successfully

complete the overall duties their field supervisors have assigned

them.

             Given   the   deference     we   owe   the   Acting   Regional

Director's expertise in defining the bounds of the supervisor

definition, see Ne. Utils., 35 F.3d at 624, we find his application


        14
        NSTAR criticizes the Acting Regional Director for stating
that TSSs get the information on which employee is assigned to
what overall tasks from a computer program called "TOA."      That
particular program, NSTAR tells us, is one that STOCs use, not
TSSs, and that program, NSTAR adds, contains outage schedules, not
field employee schedules.    But the record supports the Acting
Regional Director's statement, and in any event, it is undisputed
that TSSs were informed by field supervisors, if not via TOA then
by some other means, as to which field employees the field
supervisors had scheduled to execute the planned work.


                                 - 30 -
of   the   distinction       on    which   Oakwood   Healthcare    and    Entergy

Mississippi relied to the switching orders in this case to be a

supportable    one.         And    thus,   we   affirm   the   Acting     Regional

Director's finding that NSTAR did not show that the TSSs have the

power to assign significant overall duties.

                            b.    Responsibly to Direct

             The    next     supervisor     function     the   Acting    Regional

Director addressed is the power "responsibly . . . to direct" other

employees.         29 U.S.C. § 152(11).          Here, the Acting Regional

Director relied on the "accountability definition" of responsible

direction the Board adopted in Oakwood Healthcare, 348 N.L.R.B. at

691-92, and then applied to electrical dispatchers in Entergy

Mississippi, 357 N.L.R.B. No. 178, at 6.15

             The    Board    held    in    Oakwood   Healthcare    that    "[f]or

direction to be responsible, the person directing . . . must be

accountable for the performance of the task by the other, such

that some adverse consequence may befall the one providing the

oversight if the tasks performed by the employee are not performed

properly." 348 N.L.R.B. at 691-92.           In particular, the employee



      15The Acting Regional Director also found that NSTAR had not
shown that the TSSs engage in any "direction" of any kind. But we
need not address that finding, because even if the Acting Regional
Director was wrong, and NSTAR did show that the TSSs "direct" other
employees, that error would be of no consequence if -- as we
conclude -- the Acting Regional Director supportably determined
that any direction the TSSs undertake was not "responsible."


                                       - 31 -
engaged in responsible direction must have not only the "authority

to direct the work and the authority to take corrective action,"

but also the "prospect of adverse consequences . . . if he/she

does not take these steps."                  Id. at 692.         That definition, the

Board explained, protects the organizing rights of those employees

"whose interests, in directing other employees, is simply the

completion of a certain task."                Id.

                   Entergy Mississippi then applied this accountability

definition.            In doing so, the Board in that case held that

electrical dispatchers who had "the authority to direct field

employees in the step-by-step instructions of a switching order,"

but who were not "accountable for the actions of field employees

they direct," did not engage in responsible direction.                           Entergy

Miss., 357 N.L.R.B. No. 178, at 7.                    Rather, the Board concluded

that "the dispatchers are accountable for their own work, i.e.,

their        own    failures       and   errors,    and   not    those   of    the    field

employees."            Id.   at     8.     NSTAR    makes   no    argument     that    this

accountability-based distinction between responsibility for the

work     of        others    and     responsibility       for    one's   own    work    is

incompatible with the Act's supervisor definition.16                           Thus, the


        16
       Moreover, our own Northeast Utilities decision accords with
this distinction. 35 F.3d 621 (1st Cir. 1994).       In Northeast
Utilities, we affirmed the Board's conclusion that a group of
electrical workers called "Coordinators" -- employees similar to
TSSs -- did not responsibly direct field employees. Id. at 625.
In doing so, we applied a "responsible direction" standard that

                                            - 32 -
only issue for us is whether substantial evidence supports the

Acting Regional Director's finding that NSTAR had not met its

burden of showing that "TSSs are accountable for their actions in

directing field employees."    We conclude that record does support

that finding.

          The Acting Regional Director acknowledged that Conlon,

the TSSs' manager, testified that "TSSs can be and have been held

accountable for field employee deficiencies."          But the Acting

Regional Director reasonably concluded that assertion was "simply

a conclusion without evidentiary value," and that "[t]he record

lack[ed] evidence that any TSS or STOC ha[d] been disciplined for

failure to oversee or correct a field employee, or as a result of

a field employee's failure to adequately perform her/his duties."

          The Acting Regional Director also gave little weight to

an incident on which NSTAR relied heavily and that involved a TSS

being   written   up   negatively,   apparently   by   a   supervisor.

Specifically, Conlon recounted a situation in which a TSS "did not

properly perform all nine steps of the required pre-switching brief

prior to issuing the switching order," but in which the field

employee executing that order then did something that caused a

breaker to trip that should not have tripped.


also emphasized accountability.   See id.    We explained that
although "[t]he Coordinators in this case may direct [other
employees,] . . .    they are not responsible for what [those]
employees actually do." Id.


                               - 33 -
           But the Acting Regional Director supportably found that

the TSS was held responsible in this instance for how he did his

own work and not for how the field employee did his.               Conlon

testified that any decrease in the TSS's compensation based on

this incident would be "as a result of the switching error that

[the TSS] was involved in directly," rather than as a result of

the field employee's error.      And later, Conlon testified that he

had not held any of the TSSs or STOCs "accountable on paper, as a

negative on paper in their appraisals, for the field personnel

having committed some error."

           NSTAR does argue that the Acting Regional Director erred

in emphasizing the lack of evidence "that any TSS or STOC has been

disciplined" for a supervisory failure.         But the Acting Regional

Director   did   not   decide   that   an   employee   must   actually    be

disciplined -- rather merely face the prospect of discipline -- in

order to be found to responsibly to direct other employees.              The

Acting Regional Director focused instead on what the record showed

about why the TSS was disciplined in this one instance on which

NSTAR relied.    And the Acting Regional Director did so only in the

course of applying the distinction the Board made in Oakwood

Healthcare and Entergy Mississippi between accountability for

one's own error and accountability for the error of another.

           Finally, NSTAR argues that the TSSs have the authority

"responsibly to direct" other workers based on evidence that the


                                 - 34 -
TSSs' bonuses reflect, among other things, "the manner in which

they have managed projects in the field."               Substantial evidence,

however, supports the Acting Regional Director's finding that

NSTAR did not show that TSSs' bonuses suffice to make TSSs'

direction of field employees into "responsible" direction.

             Conlon did testify that the TSSs are evaluated based on

achievement of "outage scheduling goals," and that without field

personnel work, those goals could not be achieved.17                  But even

NSTAR acknowledges that a TSS's ability to meet his or her goals

is in significant part "determined by how the TSS decides to

structure a job," and thus by the TSS's own performance. Moreover,

Conlon provided no details to back up his statement, and he

conceded that he "didn't think there were any" examples of TSSs or

STOCs     ever   in   fact   having   been     held   accountable   for   "field

personnel problems."         In fact, with respect not only to switching

orders but also to "all other work episodes in which the TSSs or

[STOCs] had some role in directing work of some field personnel,"

Conlon conceded that he had found no examples "suggesting that

TSSs or [STOCs] were held accountable for the misdeeds of field

personnel." Thus, we affirm the Acting Regional Director's finding



     17 Specifically, Conlon testified that "the reality of the
situation" was that if the field employees "didn't get all their
work done, . . . then it would reflect on my goals, my performance
plan." We assume that although Conlon used the first person, he
meant to refer to TSSs' goals and performance plans.


                                      - 35 -
that NSTAR failed to show that TSSs have the authority "responsibly

to direct" other workers.

                              c.    Hire

          The last supervisory function that the Acting Regional

Director considered was the authority to "hire" (or to "effectively

. . . recommend" the hiring of) other employees.                  29 U.S.C.

§ 152(11).     The Acting Regional Director supportably found that

NSTAR had not shown that TSSs have such authority.

          The sole point of dispute concerns whether the TSSs have

the authority to "effectively recommend" the hiring of other TSSs.

29 U.S.C. § 152(11); see Empress Casino Joliet Corp. v. NLRB, 204
F.3d 719, 721 (7th Cir. 2000) (finding such authority where the

uncontradicted testimony showed that "the captains and first mates

interviewed job applicants and that [the official with final hiring

power] relied heavily on their recommendations").               But wherever

the line between non-supervisory involvement in hiring and an

"effective[]    recommend[ation]"   to     hire   may   fall,    the   Acting

Regional Director reasonably concluded that it was not crossed

here.

          NSTAR relies on Conlon's testimony once again.               Conlon

testified that he introduced applicants for TSS positions to the

current TSSs at the end of the applicant's job interviews.               But

significantly, Conlon did not describe the TSSs' role in the hiring

process as a job interview, even though he described himself as


                               - 36 -
conducting    "interviews"   with    the     candidates.   Rather,   Conlon

testified that his purpose in having TSSs sit with job applicants

was to give the applicant "a feel for the job . . . and just give

[the current TSSs] a feel for the person that's coming in for an

interview." And Conlon said he did not seek to have any particular

TSSs meet with the applicant; "it's just whoever's on that day."

             Conlon also testified that, afterwards, he would ask the

TSSs what they thought of the applicant.             And Conlon testified

that he did not recall ever hiring someone whom the current TSSs

did not favorably describe.     Nor did Conlon recall ever not hiring

someone whom the current TSSs did favorably describe.

             But Conlon testified that the questions he asked of the

TSSs who had happened to meet with candidates were general ones:

"Say what do you think of this guy?            Do you think he'll fit in?

Do you think -- you know, does he know it?             Does he get what's

going on?"     And Conlon could not remember any "specific person[]"

whom he had declined to hire based on TSS feedback.             Moreover,

while Conlon testified that the last three TSSs he hired had been

well-liked by the current TSSs with whom they spoke, Conlon could

not recall the names of those TSSs nor any details on the nature

of the feedback those TSSs had offered.

             It is thus not clear on this record how significant, if

at all, the TSSs' impressions were to Conlon's hiring decisions.

And, as a result, we conclude that the Acting Regional Director


                                    - 37 -
supportably    found   that    NSTAR       failed    to   meet   its    burden    of

establishing that the TSSs' role in hiring rises to the level of

an effective recommendation sufficient to render it supervisory.

                              d.    Shedding Load

          Finally,     we     reject       NSTAR's    contention       that    TSSs'

authority to take an action known as "shedding load" is a "salient

fact" that makes TSSs into supervisors.              "Shedding load" involves

intentionally cutting power to an area in order to preserve the

transmission system's stability.            TSSs do possess the authority to

"shed load," although no TSS has ever done so.               And TSSs do appear

to have the power to use independent judgment in making such a

decision and thus in directing others to assist in implementing

it.

          The    Acting     Regional       Director's     discussion      of   load

shedding was brief, and he did not explicitly lay out his reasoning

for rejecting NSTAR's contention that load shedding authority

makes TSSs into supervisors.           But his reasoning can be inferred

from his decision as a whole.

          In    particular,        after    the     Acting   Regional     Director

described the existence and extent of load shedding authority, he

then went on to conclude that NSTAR had not shown that TSSs use

independent judgment in designating employees to places, nor that

TSSs appoint employees to times, give them significant overall

duties, or responsibly direct them.            The Acting Regional Director


                                     - 38 -
thus necessarily found that NSTAR failed to show that load shedding

involved any of those powers.              And the record supports that

finding.

            NSTAR   does    not   offer    any    explanation    for   how   load

shedding involves TSSs designating employees to places in a way

distinct from the way TSSs make such designations in "trouble"

cases, which, as explained above, the Acting Regional Director

supportably found does not require the use of independent judgment.

Likewise, NSTAR does not explain how load shedding would involve

giving employees significant overall duties.

            NSTAR does contend that TSSs have the authority to

"direct others to implement" actions necessary to shed load.                 But

direction    must   be     "responsible"     to    be   supervisory,    Oakwood

Healthcare, 348 N.L.R.B. at 692, and NSTAR offers no argument

(beyond the general one already addressed above) as to what in the

record shows that TSSs' power to direct others in the load shedding

context     meets   the      Board's      accountability        definition    of

"responsible direction" as articulated in Oakwood Healthcare.

            Thus, the fact that some aspects of load shedding may

require the exercise of what the Act terms "independent judgment"

is beside the point.        For under the Act's supervisor definition,

it is only when a worker performs a listed supervisor function

that we then must determine whether its exercise requires the use

of "independent judgment."        And for that reason, we reject NSTAR's


                                    - 39 -
contention that the TSSs' authority to shed load compelled the

Acting Regional Director to conclude that the TSSs are supervisors.

                                 2.   STOCs

             We now turn to the findings regarding the supervisor

status of the STOCs.    The STOCs are more senior than the TSSs, but

the Acting Regional Director concluded that NSTAR also failed to

show that they were supervisors.         And we affirm that finding as

well.18

             NSTAR points to no evidence in the record showing that

STOCs interact with field employees (other than when they stand in

for TSSs), much less showing that STOCs assign or responsibly

direct such employees. NSTAR's argument that STOCs are supervisors

is instead based on the assertion that STOCs "determin[e] which

work projects are to be completed and the sequencing of those

projects."     NSTAR contends that STOCs' sequencing and project-

management decisions have downstream effects on field personnel,

insofar   as   some   projects   require      different   types   of   field

employees.     For example, NSTAR argues that a STOC's decision to

schedule a particular project for a particular date may lead field

supervisors to schedule field employees to work on that date.



     18 In fact, NSTAR's primary argument for why STOCs are
supervisors is that STOCs often perform the duties of the TSSs.
Needless to say, that argument is of no help to NSTAR given that
substantial evidence supports the Acting Regional Director's
conclusion that NSTAR failed to show that the TSSs are supervisors.


                                  - 40 -
             But there is no evidence in the record that STOCs

themselves assign the employees who will complete the projects

that the STOCs schedule.         Rather, as the Acting Regional Director

found, it is the field supervisors, not the STOCs, who assign

employees to complete scheduled work.               Likewise, there is no

evidence in the record that STOCs direct field employees to take

any   discrete     tasks    (much   less      evidence   that   STOCs    do   so

"responsibly").      We thus defer to the Acting Regional Director's

determination that NSTAR failed to show that STOCs have the

supervisory      powers    to   assign     and   responsibly    direct    field

employees.

             NSTAR also contends that STOCs have the authority to

"hire" other employees.         But the only evidence about STOC hiring

came in the testimony of Conlon, the TSSs' and STOCs' manager, and

it was equivocal at best.         Conlon testified that STOCs "could be"

involved in hiring, but that he could not "actually remember if

they were . . . or not."         In light of that testimony, we defer to

the Acting Regional Director's determination that STOCs, like

TSSs, have no power to "hire."

                           3.   Additional Arguments

             NSTAR does argue at length that both TSSs and STOCs use

significant judgment in the course of their employment.                   NSTAR

also argues that TSSs in particular have the power to tell other




                                     - 41 -
workers     to    take    particular        actions.          And   NSTAR    points      to

significant record evidence in support of each of those arguments.

But while TSSs and STOCs are clearly highly skilled workers who

sometimes     tell      other   workers      what      to    do,    "direction"    is    a

supervisory       function      only   if    it   is    "responsible        direction,"

Oakwood Healthcare, 348 N.L.R.B. at 692, or if it becomes so

substantial that it amounts to a power to "assign."                      And, further,

the    exercise    of     independent       judgment        makes   a   worker    into    a

supervisor only if the worker exercises such judgment in connection

with a supervisory function.                 Thus, using complex judgment to

direct does not itself suffice to make one a supervisor.

              Likewise, we do not find persuasive NSTAR's contention

that    the      Acting    Regional         Director        erroneously     relied       on

"dismissive quantifications" to describe TSS and STOC duties,

thereby supposedly "ignor[ing] the legal import" of TSS and STOC

roles "by arguing that the instances simply do not occur often

enough."      NSTAR is right that even a rarely exercised power can

make a worker into a supervisor.               See Me. Yankee Atomic Power Co.

v. NLRB, 624 F.2d 347, 360 (1980). But, when considered with care,

the record shows that the Acting Regional Director did not conclude

that, because such powers were used with limited frequency, they

cannot count as supervisory functions under the Act.                        Instead, we

read the Acting Regional Director to have supportably found that

NSTAR failed to show that the TSSs and STOCs have the authority to


                                        - 42 -
exercise any such functions or –- in the case of one sort of power

to assign -- that NSTAR failed to show that the TSSs and STOCs are

required to exercise independent judgment in exercising any such

function.     We thus affirm the Acting Regional Director's findings

that the TSSs and STOCs are not supervisors.

                       III.   Managerial Exclusion

             Even if TSSs and STOCS do not qualify as supervisors,

they may nonetheless fall within the Act's exclusion of "managerial

employees."     The Supreme Court offered its most thorough guidance

as to the scope of this exclusion in NLRB v. Yeshiva University,

444 U.S. 672 (1980).

             The Supreme Court held there that "an employee may be

excluded as managerial only if he represents management interests

by taking or recommending discretionary actions that effectively

control or implement employer policy."        Id. at 683.        The Court

further explained that "employees whose decisionmaking is limited

to the routine discharge of professional duties in projects to

which they have been assigned cannot be excluded from coverage,"

and that "[o]nly if an employee's activities fall outside the scope

of     the   duties   routinely   performed   by     similarly    situated

professionals will he be found aligned with management."            Id. at

690.    The Court also noted that, under this rule, "architects and

engineers functioning as project captains for work performed by

teams of professionals are deemed employees despite substantial


                                  - 43 -
planning responsibility and authority to direct and evaluate team

members."19    Id. at 690 n.3.

             The Acting Regional Director found that the TSSs and

STOCs were not managerial employees.                NSTAR does not identify any

legal error the Acting Regional Director made in interpreting this

exclusion.      The    sole     issue       for    us,   therefore,      is    whether

substantial    evidence       supports      the     Acting    Regional    Director's

determination that NSTAR failed to meet its burden of showing that

TSSs and STOCs are managerial, as the Acting Regional Director

applied that term.        We conclude that substantial evidence does

support that finding.

                                       A.    TSS

             NSTAR    contends       that    TSSs    are     managerial       employees

because the record shows they may purchase additional electrical

generation     on    behalf     of     NSTAR,       revise    standard        operating




     19  Kentucky River did hold, with respect to the separate
statutory exclusion of "supervisors," that the fact that judgment
was "professional or technical" was irrelevant to whether it was
"independent" as that word is used in the supervisor definition.
532 U.S. at 713. The managerial exception, however, is simply a
gloss on the meaning of the word "employee" and does not involve
the word "independent" at all. There is thus no reason to believe
that Kentucky River undermined this portion of Yeshiva University.
Cf. Evergreen Am. Corp. v. NLRB, 362 F.3d 827, 838 (D.C. Cir.
2004). And in any event, NSTAR makes no argument that Kentucky
River did have that effect.


                                       - 44 -
procedures, and their "loyalty lies with management, not the rank-

and-file."20    We consider each contention in turn.

             With respect to TSSs' power to purchase electricity, the

Acting Regional Director concluded that their "occasional actions

in . . . requesting excess generation from utilities d[id] not

rise to the level of formulating and effectuating management

policies."     The Acting Regional Director thus distinguished TSSs

from workers that the Board had found to be managers based on their

purchasing power.      See Simplex Indus., Inc., 243 N.L.R.B. 111,

112-13 (1979); Cent. Me. Power Co., 151 N.L.R.B. 42, 44 (1965).

In   those   cases,   the   Acting    Regional   Director   explained,   the

workers' purchasing power had been more significant than the TSSs'

power, and less guided by employer policies.

             NSTAR challenges the Acting Regional Director's finding

only by contending that the Acting Regional Director erred in

distinguishing Simplex Industries and Central Maine Power.           NSTAR

contends that in this case, as in those, there was no evidence of



      20 As for TSSs' authority to "shed load," which is
unquestionably of great significance to NSTAR, we note that the
record shows, and NSTAR concedes, that regulations required NSTAR
to give such authority to the TSSs. That suggests that under the
Supreme Court's Yeshiva University decision, the TSSs' possession
of such authority is not beyond "the scope of the duties routinely
performed by similarly situated professionals" and as such not
managerial. 444 U.S. at 690. In any event, NSTAR does not mention
load shedding in contending that the TSSs are managers in its brief
to us, and so NSTAR has waived any contrary argument. Zannino,
895 F.2d at 17.


                                     - 45 -
an employer policy governing the purchases at issue.                    But we

conclude that substantial evidence supports the Acting Regional

Director's conclusion that the workers in Simplex Industries and

Central Maine Power are distinguishable from the TSSs.

              The record indicates that TSSs' authority to purchase

power is very different from the authority of the workers in

Simplex Industries and Central Maine Power.           The workers in those

cases had the authority to make discretionary purchases that, in

the workers' views, would best serve their employer's economic

needs.     See Simplex Indus., 243 N.L.R.B. at 112-13; Cent. Me.

Power, 151 N.L.R.B. at 44.        TSSs' purchasing authority involves no

similar discretionary exercise of unguided economic judgment about

how   to   serve   their    employer's   financial    interests.    To     the

contrary, the record suggests that TSSs have the authority to

purchase power only when doing so is necessary to alleviate

instability in the transmission system.               In fact, there was

testimony that TSSs were instructed to affirmatively ignore the

financial impact of all their choices.21             A TSS testified that

"economic consideration" played "[v]ery little . . . I would almost

say   no[]"    role   in   his   decision-making,    because,   under    their


      21
       The extent of that impact is, in any event, unclear. The
TSSs' manager, Conlon, testified that the TSSs decide whether to
purchase additional electrical power to ensure a stable
transmission system, which has the effect of "bringing on a more
expensive unit." But the record does not reflect how often such
purchases occur, or how financially significant they are to NSTAR.


                                    - 46 -
regulatory license "we're supposed to operate the system reliably

and safely and not factor in economics to any decisions we make."

And in the sole example in the record of a TSS having purchased

power, the TSS did so because a piece of NSTAR's transmission

equipment had malfunctioned and caused overloading of NSTAR's

other transmission equipment, which the purchase of electricity

alleviated.

           We   thus   conclude      that   the   Acting    Regional    Director

reasonably determined TSSs' limited purchasing authority -- unlike

the more discretionary authority involved in Central Maine Power

and   Simplex   Industries      --   "d[id]    not   rise    to   the   level    of

formulating     and   effectuating     management     policies."        And     our

conclusion is reinforced by this Court's decision in Northeast

Utilities, which likewise involved electrical workers who had some

authority to purchase electricity. 35 F.3d at 626.

           In Northeast Utilities, this Court affirmed the Board's

determination that "pool coordinators" responsible for "buying and

selling   power   among   the    member     utilities   as    economically      as

possible while avoiding power outages" were not managers. 35 F.3d

at 623. We explained that operating policies that the coordinators

did not set governed their purchasing decisions.                   Id. at 626.

Beyond a "common goal of keeping the lights on," we found no

"congruence of interests between the Company and the Coordinators

sufficient to warrant the latter's exemption from the Act" as


                                     - 47 -
managers.     Id.     We conclude that the Acting Regional Director

reasonably made the same determination with respect to TSSs.

            NSTAR next argues that TSSs' role in revising standard

operating   procedures       makes    them     managers.           But   substantial

evidence supports the Acting Regional Director's finding that such

revisions     were    made      "according       to,     and     consistent    with,

established    policy,"      and   that    the    TSSs    "do    not     possess   the

authority to set policies according to their own independent

discretion."

            The   TSSs'    manager,    Conlon,         testified    that    TSSs   had

updated some guides containing certain of the standard operating

procedures that TSSs follow.              But no evidence reveals the form

that the TSSs' work on updating such procedures took.                    And without

such evidence, it is impossible to know whether the TSS were making

new policy in updating an old procedure, or merely clarifying an

existing    policy.        We   therefore      affirm      the     Acting   Regional

Director's conclusion that NSTAR failed to show, as was its burden,

that TSSs' role in revising standard operating procedures involved

the setting of management policy.

            Finally,      NSTAR    contends      that     the     Acting    Regional

Director overlooked evidence about "TSSs' own perspective about

being managerial."        NSTAR relies on a self-evaluation form that a




                                      - 48 -
single TSS completed as part of his annual review.22              In that form,

the   TSS   emphasized   his   efforts        to    "[o]perate    within       [the]

departmental    operating      and        transmission    budget"        and     his

"aware[ness] of overtime and budgets."

            But such statements do not necessarily indicate that

TSSs have a managerial status.            Nor does NSTAR cite any case or

Board decision finding comparable statements sufficient to make

workers into managers.     And thus, NSTAR's contention is inadequate

to undermine the Acting Regional Director's decision that TSSs are

not managerial employees.

                                  B.      STOCs

            NSTAR contends that the STOCs are managerial employees

primarily due to their role in coordinating planned transmission

system work. NSTAR also points to STOCs' role in revising standard

operating    procedures,    and      to    STOCs'    attendance     at    certain

meetings.   We begin with the "coordinating" issue.




      22
       While NSTAR relies solely on that single form, other indicia
in the record -- TSSs' pay scales, severance packages, and
attendance at certain meetings -- might reasonably be seen as
suggesting a similar point, namely, that NSTAR treats TSSs
differently from existing unionized employees, and expects
different things from them. But such differential treatment does
not establish that TSSs "represent[] management interests by
taking or recommending discretionary actions that effectively
control or implement employer policy," as is necessary for them to
be excluded from the Act's definition of "employee."        Yeshiva
Univ., 444 U.S. at 683.


                                     - 49 -
            The record contains substantial evidence to support the

Acting Regional Director's conclusion that STOCs' role "does not

rise to the level. . . of expressing and making operative decisions

on behalf of the[ir] [e]mployer."    In particular, the record shows

that NSTAR's management policy concerning what transmission system

work NSTAR will perform each year is contained in an annual "work

plan."    And the record is clear that STOCs have no role in drafting

this work plan.23

            The record also contains substantial evidence supporting

the Acting Regional Director's finding that any revisions to

standard operating procedures that STOCs made did not involve

setting management policy.      Rather, the record shows that such

revisions involved changing the written operating procedures to

more clearly and accurately reflect NSTAR's pre-existing policies,

not to change NSTAR's policies.

            In particular, a STOC described his update to a guideline

as involving "a better way to . . . get the point across and make

it a little easier for people to understand."     Moreover, the STOC

said that he had merely "recommended" the change to the guideline



     23For example, a STOC testified that he had no role in putting
together the plan. And another STOC testified that "the system
planning group" -- on which no STOC or TSS sat -- would decide
what work would be done, and would assign a "project manager" --
still not a STOC or a TSS -- to "oversee the project." Only then
-- and subject to such oversight -- would the project get
"scheduled with" a STOC.


                                - 50 -
to some unspecified other person, who then made the decision to

adopt his changes.        Consistent with that view, Conlon, the STOC's

manager, described a STOC as having "influence without authority"

in revising an operating guide.                  And Conlon listed a number of

other groups involved in the revision process.

             That brings us to NSTAR's final argument. NSTAR contends

that   STOCs    participate           in    "many     different   management-only

meetings,"     and   that      this    participation      shows   that    they   have

managerial     authority.        But       as   the   Acting   Regional    Director

explained, the record does not show that the STOCs' role in those

meetings included the authority to "pledge or commit [NSTAR] to

any recommendations made by the groups" or otherwise themselves

set NSTAR's policy.            To the contrary, as the Acting Regional

Director   went      on   to    explain,        the   record   shows   that   "[a]ny

recommendations reached in the task forces that the . . . STOCs

attend . . . are subject to managerial review and approval" by

higher-level workers at NSTAR.

             For example, a STOC testified that when the task force

he participates in "reaches a recommendation," the task force then

presents that recommendation to another, higher level task force,

which will either accept or reject it.                  And, the STOC testified,

no STOC participates in that higher level task force, though

Conlon, the TSSs and STOCs' own manager, is a member of it.                      Thus,




                                           - 51 -
we conclude that the Acting Regional Director reasonably found

that NSTAR had not shown that the STOCs are managers.

             Our conclusion on this point finds further support in

our decision in Northeast Utilities. 35 F.3d at 626.        In that

case, we referred to a "paucity of evidence tending to show

managerial powers," given that management policy seemed to be set

by a committee that the employees at issue were not part of.                    Id.

The same could equally be said in this case.                  The record supports

the conclusion that a committee that does not include STOCs

develops the work plan that the STOCs implement.                 The record also

supports the conclusion that STOCs participate in groups that

simply make recommendations to higher-level employees who have

authority.         The   record   thus    does   not   show    that   STOCs   wield

managerial powers.

                                  IV.    Conclusion

             For    the    foregoing      reasons,     we   grant     the   Board's

application for enforcement of an unfair labor practice charge

against NSTAR, and deny NSTAR's cross-petition for review.




                                        - 52 -